Per Curiam.

The Housing Expediter’s order adjusting the maximum rent upward was, by its terms, made retroactive to May 26, 1948. No authority exists for giving such order retro-activity to any prior date. Whether or not the landlord is entitled to receive the rent increase from the effective date indicated therein necessarily depends upon the nature of the tenancy. If it is a statutory tenancy, the order may be enforced from such date (Park View Gardens v. Greene, N. Y. L. J., June 25, 1948, p. 2395, col. 4 [App. Term, 2d Dept.], affd. 274 App. Div. 1062); otherwise, the landlord would be required to serve a thirty-day notice of increase in rent (Giampaolo v. Anatra, 192 Misc. 428). Since there is to be a new trial, it is advisable that the proceedings be tried separately, or, in the very least, that the proof be fully developed so that the issues peculiar to each of them may be thoroughly litigated. Furthermore, with respect to the various counterclaims based upon alleged overcharges in rent, it is noted that any possible right of action predicated thereon accrues on the date of the overcharge and that suit must be brought within one year after the date of violation (Housing and Rent Act of 1947, § 205; U. S. Code, tit. 50, Appendix, § 1895).
The final orders and judgments should lie unanimously reversed upon the law and new trial granted, with $5 costs to the tenant in each proceeding to abide the event.
Steinbrink, Rubenstein and Froessel, JJ., concur.
Final orders and judgments reversed, etc.